Title: From James Madison to the House of Representatives, 31 January 1805
From: Madison, James
To: House of Representatives


Department of State January 31st. 1805.
The Secretary of State to whom by a resolution of the House of Representatives on the 15th. instant was referred the memorial of Stephen Sayre, has the honor to report, as follows:
That he has had the said Memorial and accompanying ⟨doc⟩uments under his consideration, but having no new facts illustrative of the same to lay before the House, he begs leave to refer to those which form the result of the several reports of the Secretary for Foreign Affairs of Congress Dated 7th. April 1785, and of the Secretary of State, Dated 21st. April 1794; that from these Documents it sufficiently appears that Mr. Sayre ought to be considered as having been in the service of the Public, as Secretary to Arthur Lee Esqr. on his Mission to Berlin, for four months, computed from the 1st. of May 1777 (being the interval between Mr. Sayre’s appointment and the actual return of Mr. Lee to Paris) with a compensation at the rate of £1000. stg. per annum; in part payment of which he received from the Commissioners at Paris the Sum of 2000 Livres: that his claim to a larger allowance on account of his having remained longer than is above stated at Berlin for the Public benefit and at the request of the Commissioners, being supported only by the kind of proof which he adduces, must necessarily be submitted on its peculiar merits: That the reasonableness of his claim to a remuneration for services of a general nature, after he left Berlin, as it is in the nature of an appeal to the liberality of Congress, can be best appretiated by them on a view of all the circumstances he sets forth and the Species of evidence he adduces to support them. All which is respectfully submitted
James Madison
 